Case 9:16-cv-01368-TJM-CFH Document 69-1 Filed 10/29/18 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

TAHEEN HAYES,
Plaintiff,
DECLARATION
-against-
1:16-CV-1368
TIMOTHY DAHLKE, JASON MEIER, GREGORY
LANGTRY, STEPHEN BENCE, EDWARD COON, (TJM/CFH)
KRISTOPHER HOFFMAN, JAMES — IARUSSO,
RAYMOND SHANLEY, AND DANIEL
MARTUSCELLO,
Defendants.

 

Bobbi Facteau, on the date noted below and pursuant to § 1746 of title 28 of the United
States Code, declares the following to be true and correct under penalty of perjury under the laws
of the United States of America:

1, I am employed by the New York State Department of Corrections and Community
Supervision (“DOCCS”) in the Office of Special Investigations (“OSI”).

Ds I am not a named defendant in this matter but I make this declaration in support of
Defendants’ motion for summary judgment.

A. The information contained herein is based upon my personal knowledge and a
review of records maintained in the ordinary course of business by DOCCS.

4. It is my understanding that in his opposition to Defendants’ motion for summary
judgment, Plaintiff Taheen Hayes (DIN 05-A-3850) references notes I prepared during my
interview of Plaintiff on May 12, 2016, regarding his sexual assault claim against Defendant

Dahlke. See generally, Dkt. No. 67.
Case 9:16-cv-01368-TJM-CFH Document 69-1 Filed 10/29/18 Page 2 of 2

S. Because such interview was undertaken by OSI, my notes from the interview are
confidential and subject to the law enforcement privilege. Consequently, copies of my notes could
not be given to Plaintiff and, instead, he was provided with the opportunity to inspect such
document and take notes.

6. Upon information and belief, my notes are Bates-stamped DEF1211-1213 and were
provided to Plaintiff for a controlled review on July 27, 2018.

Ds Upon information and belief, Plaintiff does not describe my notes in his opposition
papers, other than to allege that they corroborate his own statements regarding the alleged sexual
assault. See generally, Dkt. No. 67, p. 2; Dkt. No. 67-1, p. 6; Dkt. No. 67-3, p. 3.

8. However, my notes merely constitute an account of Plaintiff's own statement, in
his own words.

9. My notes do not contain any findings or independent corroboration of Plaintiff's

account of the alleged sexual assault.

Dated: October 29, 2018
Albany, New York (AW :
[LW

Bobbi Fatteau
